                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN



JOSHUA P. BRAITHWAITE,

             Plaintiff,

      v.                                       Case No. 18-CV-1507

LACEE SMELCER, et al.,



             Defendants.



                                PROTECTIVE ORDER



      The parties to this Stipulated Protective Order agreed to the terms of this Order;

accordingly, it is ORDERED:

      1.     Scope. The subject of this Order is any Confidential Information produced

in discovery or exchanged among the parties. This Order is subject to the Federal Rules

of Civil Procedure.

      2.     Confidential Information. As used in this Order, “Confidential

Information” means any research or technical information that the party has maintained

as confidential, specifically to include Department of Corrections policies, procedures,

and training materials that are restricted. “Confidential Information” further means any
personally identifying information about staff members currently or formerly employed

with the Wisconsin Department of Corrections.

             A.      A party may designate a document as Confidential Information for

      protection under this Order by placing or affixing the words "CONFIDENTIAL -

      SUBJECT TO PROTECTIVE ORDER" on the document and on all copies in a

      manner that will not interfere with the legibility of the document. As used in this

      Order, "copies" includes electronic images, duplicates, extracts, summaries or

      descriptions    that   contain   the   Confidential   Information.   The   marking

      "CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER" shall be applied prior to

      or at the time of the documents are produced or disclosed. Applying the marking

      "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" to a document does not

      mean that the document has any status or protection by statute or otherwise except

      to the extent and for the purposes of this Order. Any copies that are made of any

      documents marked "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER"

      shall be also be so marked, except that indices, electronic databases or lists of

      documents that do not contain substantial portions or images of the text of

      marked documents and do not otherwise disclose the substance of the

      Confidential Information are not required to be marked.

             B.      A party may designate a document as Confidential Information

      only after review of the document by an attorney who has in good faith



                                             2
determined that the document contains Confidential Information as defined

in this Order.

3.     Protection of Confidential Information.

       A.      General Protections. Confidential Information shall not be used or

disclosed by the parties, counsel for the parties or any other persons identified in

subparagraph (B) for any purpose whatsoever other than to prepare for and to

conduct discovery and trial in this action, including any appeal thereof.

       B.      Limited Third-Party Disclosures. The parties and counsel for the

parties shall not disclose or permit the disclosure of any Confidential Information

to any third person or entity except as set forth in subparagraphs (i)-(vii). Subject

to these requirements, the following categories of persons may be allowed to

review Confidential Information:

        i. Counsel. Counsel for the parties and employees of counsel who have

            responsibility for the preparation and trial of the action;

       ii. Parties. Individual parties and employees of a party but only to the

            extent counsel determines in good faith that the employee's assistance

            is reasonably necessary to the conduct of the litigation in which the

            information is disclosed;-

      iii. The Court and its personnel;




                                         3
 iv. Court Reporters and Recorders. Court reporters and recorders engaged

    for depositions;

  v. Contractors. Those persons specifically engaged for the limited purpose

    of making copies of documents or organizing or processing documents;

 vi. Consultants and Experts. Consultants, investigators, or experts

    employed by the parties or counsel for the parties to assist in the

    preparation and trial of this action.

vii. Witnesses at depositions. During their depositions, witnesses in this

    action to whom disclosure is reasonably necessary. Witnesses shall not

    retain a copy of documents containing Confidential Information, except

    witnesses may receive a copy of all exhibits marked at their depositions

    in connection with review of the transcripts. Pages of transcribed

    deposition testimony or exhibits to depositions that are designated as

    Confidential Information pursuant to the process set out in this Order

    must be separately bound by the court reporter and may not be

    disclosed to anyone except as permitted under this Order.

viii. Others by Consent. Other persons only by written consent of the

    producing party or upon order of the Court and on such conditions as

    may be agreed or ordered.




                                4
               C.     Control of Documents. Counsel for the parties shall make

reasonable efforts to prevent unauthorized or inadvertant disclosure of Confidential

Information.

      4.       Filing of Confidential Information. This Order does not, by itself,

authorize the filing of any document under seal. Any party wishing to file a document

designated as Confidential Information in connection with a motion, brief or other

submission to the Court must: (a) provisionally file the document electronically under

seal; (b) file electronically at the same time a public-record version of the document with

the Confidential Information excluded; and (c) move the Court for leave to file the

Confidential Information under seal. That sealing motion must be filed before or

simultaneously with the provisional filing of the Confidential Information under seal,

and must be noticed for presentment promptly thereafter. Any document filed under seal

without such a sealing motion may be stricken by the Court without notice. At the

hearing on the sealing motion, the party that designated the document as Confidential

Information has the burden of demonstrating the need for sealing. Any document served

on another party and any paper courtesy copy provided to the Court shall be a complete,

unredacted version.

      5.       Use of Confidential Documents or Information at Trial. Nothing in this

Order shall be construed to affect the admissibility of any document, material, or

information at any trial or hearing. A party that intends to present or which anticipates



                                            5
that another party may present Confidential information at a hearing or trial shall bring

that issue to the Court's and parties' attention by motion or in a pretrial memorandum

without disclosing the Confidential Information. The Court may thereafter make such

orders as are necessary to govern the use of such documents or information at trial.

       6.     No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating

discovery. Nothing herein shall be construed or presented as a judicial determination that

any document or material designated Confidential Information by counsel or the parties

is entitled to protection under Rule 26(c) of the Federal Rules of Civil Procedure or

otherwise until such time as the Court may rule on a specific document or issue.

       7.     Persons Bound. This Order shall take effect when entered and shall be

binding upon all counsel of record and their law firms, the parties, and persons made

subject to this Order by its terms.

       Dated at Milwaukee, Wisconsin this 17th day of December, 2019.




                                                _________________________
                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                            6
